Citation Nr: 0915142	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right arm disorder.




ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 2004 
to January 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his June 2006 Notice of Disagreement (NOD), the Veteran 
indicated he was appealing the RO's denials of his left and 
right shoulder claims, his right knee, ankle, and arm claims, 
and the claim concerning his back injury.  He did not express 
disagreement with the RO's decision regarding his bilateral 
hearing loss, persistent cough, or kidney stones claims.  So 
he did not initiate an appeal of those claims, meaning they 
are not before the Board.  38 C.F.R. §§ 20.200, 20.201 
(2008).

Also in that June 2006 statement, the Veteran filed 
additional claims for service connection for bilateral 
tinnitus (ringing in both ears) and for 
post-traumatic stress disorder (PTSD).  The RO has since 
issued a decision in December 2006 granting his claim for 
PTSD, but denying his claim for tinnitus.  The RO also more 
recently issued an additional decision in August 2007 
granting his claim for residuals of a back injury (thoracic 
strain) and issued yet another decision in March 2008 
increasing the rating for his PTSD from 30 to 50 percent, 
retroactively effective from the date of receipt of his claim 
for a higher rating for this condition.  He did not appeal 
either of those more recent decisions, so the only claims 
that remained on appeal concerned his bilateral (i.e., left 
and right) shoulder disability and his right arm, knee, and 
ankle disorders.  See, e.g., Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability 
and the effective date).  See, too, 38 C.F.R. § 20.200 
(2008).

In April 2008, the Veteran was scheduled to provide testimony 
in support of his claims at a videoconference hearing before 
a Veterans Law Judge (VLJ) of the Board; however, he failed 
to appear for the proceeding.  

In November 2008 the Board denied the Veteran's claims for 
service connection for a bilateral (left and right) shoulder 
disorder and for right knee and right ankle disorders, but 
remanded his remaining claim for service connection for a 
right arm disorder to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  So this is the only claim left to decide.


FINDINGS OF FACT

1.  The Board remanded this case in November 2008 to schedule 
the Veteran for a VA neurological examination to obtain a 
medical nexus opinion indicating whether it is at least as 
likely as not that his current right arm condition (essential 
tremors) is attributable to his military service.  More 
specifically, the medical opinion was needed to determine 
whether it is at least as likely as not this disorder is 
associated with his reaction during service to an Anthrax 
vaccination or whether, alternatively, it is at least as 
likely as not this disorder is the result of any injury that 
he had sustained in a June 2005 incident involving an 
improvised explosion device (IED).

2.  The Veteran was scheduled for this requested VA 
neurological examination and notified of the date, time and 
location of it, but he failed to report for the evaluation.

3.  So as it stands, there is no competent medical nexus 
evidence of record linking the Veteran's right arm disorder 
to his military service - and, in particular, to either of 
those incidents mentioned.  




CONCLUSION OF LAW

The Veteran's right arm disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in December 
2005, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
Veteran submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

Consider, as well, that the RO issued that December 2005 VCAA 
notice letter prior to initially adjudicating the Veteran's 
claim in May 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  It equally deserves mentioning that a July 
2006 letter, the October 2006 statement of the case (SOC), 
and a December 2008 letter also informed the Veteran of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional VCAA notice 
in the July 2006 and December 2008 letters and in the October 
2006 SOC, the RO has gone back and readjudicated his claim in 
the September 2007 and February 2009 supplemental SOCs 
(SSOCs), including considering any additional evidence 
received in response to that additional notice.  This is 
important to point out because if, as here, the notice 
provided prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, VA medical records, and, as the Board had directed 
in its' November 2008 remand, scheduled him for a 
VA Compensation and Pension Examination (C&P Exam) to address 
the etiology of his right arm condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  On remand, he was 
scheduled for this VA C&P Exam in December 2008, but he 
failed to report for the evaluation.  In this situation the 
provisions of 38 C.F.R. § 3.655 require that the Board 
proceed with the adjudication of his claim on the available 
record, that is, based on the evidence already on file.  The 
Veteran has not contended that any additional evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its November 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998). 

II.  Entitlement to Service Connection for a Right Arm 
Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this proof, there is no 
valid claim).  Here, the report of an April 2006 VA C&P Exam 
provides a diagnosis of "right arm intension/essential 
tremor."  Therefore, the Board finds that the Veteran has a 
right arm disorder, as he is alleging.  And so, the 
determinative issue is whether this right arm disorder is 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000).

Concerning this, the Veteran asserts that he has tremors in 
his right hand and that, occasionally, this condition also 
manifests as tingling in his entire right arm, which he 
attributes to an incident during service involving an IED.  
See the report of his April 2006 VA C&P Exam.  He also 
attributes this disorder, in the alternative, to an Anthrax 
vaccination he received during service.  As a layman, 
however, he is not competent to make these critical 
determinations regarding causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Instead, to establish his entitlement to 
service connection, the record must also include competent 
medical nexus evidence suggesting a link between his current 
disability and an incident in service.  See id.  



The record shows the Veteran had two incidents in service 
relating to his right arm.  His service treatment records 
(STRs) document that, in October 2004, he was examined for a 
reaction to an Anthrax vaccination.  His right arm was 
swollen and red, and he had associated fever.  He also 
complained of trembling, tingling, and weakness.  And his 
service personnel records also confirm he was involved in an 
IED explosion, during which he suffered various wounds and 
injuries, in June 2005.  

So, in summary, there is competent medical evidence of record 
providing a diagnosis of a current disability - specifically, 
right arm tremors; there also is evidence of two separate 
incidents in service of symptoms relating to the right arm; 
and, finally, suggestions the current right arm tremors may 
be associated with one or both of those incidents in service.  
Consequently, in its November 2008 remand, the Board 
instructed the RO/AMC to provide the Veteran a VA C&P Exam 
to assess the etiology of his right arm tremors.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) 
(indicating VA must request an examination and opinion when 
necessary to decide a claim).  Unfortunately, as already 
mentioned, although the RO/AMC scheduled the Veteran for this 
C&P examination in December 2008, he failed to appear for it.  
Thus, the Board is bound to proceed with the adjudication of 
his claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

And there is no competent medical nexus evidence of record 
linking the Veteran's right arm disorder (the essential 
tremors) to his military service - and, specifically, to 
either the Anthrax vaccination or the injuries he sustained 
in the June 2005 incident involving the IED.  As already 
pointed out, where the determinative issue involves medical 
causation, there must be competent medical evidence to the 
effect that the claim is plausible; mere lay assertions of 
medical causation do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And, so, 
as there is no such competent medical evidence currently in 
the file, the Board finds that the Veteran's right arm 
disorder is unrelated to his military service.



While, as a layman, the Veteran is competent to testify 
concerning having experienced tremors in his right arm and 
hand, because this is capable of lay observation, he is not 
competent to comment on the cause of these tremors in terms 
of whether they are attributable to his military service or 
any particular incident of his service.  Instead, there must 
be supporting medical evidence, and there simply is none.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for his right arm disorder - in turn meaning there 
is no reasonable doubt to resolve in his favor and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a right arm disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


